Exhibit 10.1 EXECUTIVE EMPLOYMENT AND SEVERANCE AGREEMENT By and Between INTEGRYS ENERGY GROUP, INC. And As Amended and Restated Effective January 1, 2009 Table of Contents Section Page 1. Definitions 2 (a) Act 2 (b) Affiliate and Associate 2 (c) Beneficial Owner 3 (d) Cause 4 (e) Change in Control of the Company 5 (f) Code 6 (g) Continuing Director 6 (h) Covered Termination 6 (i) Employment Period 6 (j) Good Reason 7 (k) Normal Retirement Date 8 (l) Person 8 (m) Separation from Service 8 (n) Termination of Employment 9 (o) Termination Date 10 2. Termination orCancellation Prior to Change in Control 13 3. Employment Period 14 4. Duties 14 5. Compensation 15 6. Annual Compensation Adjustments 18 7. Termination For Cause or Without Good Reason 18 8. Termination Giving Rise to a Termination Payment 18 9. Payments Upon Termination 20 (a) Accrued Benefits 20 (b) Termination Payment 21 10. Death 27 11. Retirement 27 12. Termination for Disability 28 13. Termination Notice and Procedure 28 14. Further Obligations of the Executive 29 (a) Competition 29 (b) Confidentiality 30 15. Expenses and Interest 30 16. Payment Obligations Absolute 31 17. Successors 31 18. Severability 33 19. Amendment 33 20. Withholding 33 21. Certain Rules of Construction 33 22. Governing Law; Resolution of Disputes 34 23. Notice 34 24. No Waiver 35 -i- 25. Headings 35 26. Code Section 409A Compliance 35 -ii- EXECUTIVE EMPLOYMENT AND
